        Case 1:21-cv-00997-NONE-JLT Document 6 Filed 07/23/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   TUCKER J. CLERICO,                             ) Case No.: 1:21-cv-00997 NONE JLT
                                                    )
12                  Plaintiff,                      ) ORDER AFTER NOTICE OF SETTLEMENT
                                                    )
13           v.                                     )
                                                    )
14   NATIONWIDE RECOVERY SYSTEMS,                   )
     LTD.,                                          )
15                                                  )
                    Defendant.                      )
16                                                  )

17           The plaintiff reported that he has settled the matter. (Doc. 5) Thus, the Court ORDERS:

18           1.     The stipulation to dismiss the action SHALL be filed no later than September 24,

19   2021;

20           2.     All pending dates, conferences and hearings are VACATED.

21   The parties are advised that failure to comply with this order may result in the Court imposing

22   sanctions, including the dismissal of the action.

23
24   IT IS SO ORDERED.

25      Dated:     July 23, 2021                           _ /s/ Jennifer L. Thurston
26                                               CHIEF UNITED STATES MAGISTRATE JUDGE

27
28
